DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-13 & 15-17, 19, 20 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (EP 2725818 A1) in view of Montgomery (U.S. Publication Number 2010/0075806) and Anthony (U.S. Patent Number 6,568,396).
Referring to claim 1, Jensen et al. discloses {see par.8-74, 123, 191-207) discloses a method implemented by a hearing assistance device ("hearing device") adapted to be worn by a wearer, the method comprising:
° sensing, using one or more sensors of the hearing assistance device, movement of the head during each of the actions ("determined geographical position and head yaw");
° determining, by a processor of the hearing assistance device, if head movement for each action associated with each audio cue has been correctly executed by the wearer ("user may arrive at a town square": it is implicit that a navigation system constantly 
“ producing, by the processor, an output indicative of successful or unsuccessful execution of each action by the wearer ("provide information on one POI"; moreover, it is implicit that any navigation system informs a user of arrival at the target location).  Jensen et al. does not disclose generating, by the hearing assistance device, a sequence of audio cues that audibly instruct the wearer through a series of actions to perform themselves including their own head movement in accordance with a predetermined corrective or therapeutic maneuver, the predetermined corrective or therapeutic maneuver comprising actions for corrective Benign Paroxysmal Positional Vertigo or actions of vestibular rehabilitation therapy; producing, by the processor, an audio output as explicit feedback for the wearer indicative of successful or unsuccessful execution of each action by the wearer and modifying, by the hearing assistance device, the sequence of audio cues depending on the successful or unsuccessful execution of each action by the wearer.  However, Montgomery teaches generating, by the hearing assistance device, a sequence of audio cues that audibly instruct the wearer through a series of actions to perform themselves including their own head movement in accordance with a predetermined corrective or therapeutic maneuver (paragraphs 0021, 0060 & 0083); producing, by the processor, an audio output as explicit feedback for the wearer indicative of successful or unsuccessful execution of each action by the wearer (paragraph 0088) and modifying, by the hearing assistance device, the sequence of audio cues depending on the successful or unsuccessful execution of each action by the wearer (paragraphs 0041, 0044 & 0048); generating, by the hearing assistance Jensen et al./Montgomery does not disclose the predetermined corrective or therapeutic maneuver comprising actions for correcting Benign Paroxysmal Positional Vertigo or actions of a vestibular rehabilitation therapy.  However, Anthony teaches the predetermined corrective or therapeutic maneuver comprising actions for correcting Benign Paroxysmal Positional Vertigo or actions of a vestibular rehabilitation therapy (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the predetermined corrective or therapeutic maneuver comprising actions for correcting Benign Paroxysmal Positional Vertigo or actions of a vestibular rehabilitation therapy, as disclosed by Anthony, incorporated into Jensen et al./Montgomery in order for the user to visually track his correct head position.
Referring to claim 11, relates to a hearing assistance device. As each of the technical features thereof corresponds to a method step of claim 1, the argumentation regarding lack of novelty given above for claim 1 is to be applied to the subject-matter of claim 11.
Referring to claim 22, relates to a hearing assistance device. As each of the technical features thereof corresponds to a method step of claim 1, the 
Referring to claim 2, Jensen et al. discloses the hearing assistance devices of each of D1 (see par.8: "hearing device"), comprise a single hearing assistance device adapted to be worn at or near an ear of the wearer.
Referring to claims 3 & 15, Jensen et al. discloses (see par.52: "spoken information") the audio cues comprise speech specifying spatial locations where the wearer's head is to move.
Referring to claims 4 & 16, Jensen et al. discloses the hearing assistance device of (see par.70: "binaural hearing aid") comprises a pair of binaural hearing assistance devices adapted to be worn at or near the ears of the wearer.
Referring to claims 5 & 17, Jensen et al. discloses (see par.38: "HRTF") the audio cues comprise stationary or moving spatialized virtual sound targets where the wearer’s head is to follow, the spatialized virtual sound targets comprising one or more of speech, complex tones, noise bursts, and music.
Referring to claim 6, Jensen et al. discloses (implicit from par.54: "arrive at..."), producing the output comprises producing an audio output perceivable by the wearer, the audio output indicating successful or unsuccessful execution of each action or a series of actions taken by the wearer.

° producing an output signal communicated from the hearing assistance device to an external device; and
° the external device produces one or more of a visual, audible, and tactile output indicating successful or unsuccessful execution of each action or a series of actions by the wearer in response to the output signal.
Referring to claim 8, Jensen et al. discloses the method (see par.191-207: "smart phone 200") and D2 (see par.71: "personal assistance device 100") comprises
° receiving, by the hearing assistance device, the sequence of audio cues from an external source; and
° initiating the sequence of audio cues in response to an input received by the hearing assistance device.
Referring to claims 9 & 20, Jensen et al. discloses In each (see par,62; "remote servers": at least position data, which is implicit of successful arrival, is transferred to such a server) some kind of data regarding the output by the hearing assistance device is communicated from the hearing assistance device to an external device.
Referring to claim 12, Jensen et al. discloses the hearing assistance devices of each of D1 (see par.123 "gyros and accelerometers") comprises one or more of an accelerometer, a gyroscope, and a magnetometer.
. 
Claims 10 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al./Montgomery/Anthony and further in view of Krueger (U.S. Publication 2016/0262608).
Referring to claims 10 & 21, Jensen et al./Montgomery/Anthony discloses the method of claim 1 & the hearing assistance device of claim 11.  Jensen et al./Montgomery/Anthony discloses wherein the predetermined corrective or therapeutic maneuver is the Epley maneuver.  However, Krueger teaches wherein the predetermined corrective or therapeutic maneuver is the Epley maneuver (paragraph 0057).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the predetermined corrective or therapeutic maneuver is the Epley maneuver, as disclosed by Krueger, incorporated into Jensen eta l./Montgomery/Anthony in order to treat Benign Paroxysmal Positional Vertigo.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al./Montgomery/Anthony and further in view of Krueger (U.S. Publication 2016/0262608).
Referring to claim 22, Jensen et al./Montgomery/Anthony discloses the method of claim 1.  Jensen et al./Montgomery/Anthony discloses sensing, with the hearing assistance device, that the wearer is in a car during a prescribed period of time after the predetermined corrective or therapeutic maneuver is executed; and issuing a verbal warning upon determining that the wearer is in the car during the prescribed period of time.  However, Krueger teaches sensing, with the hearing assistance device, that the wearer is in a car during a prescribed period of time after the predetermined corrective or therapeutic maneuver is executed; and issuing a verbal warning upon determining that the wearer is in the car during the prescribed period of time (paragraphs 0021, 0217, 0255 & 0295).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include sensing, with the hearing assistance device, that the wearer is in a car during a prescribed period of time after the predetermined corrective or therapeutic maneuver is executed; and issuing a verbal warning upon determining that the wearer is in the car during the prescribed period of time, as disclosed by Krueger, incorporated into Jensen eta l./Montgomery/Anthony in order to treat Benign Paroxysmal Positional Vertigo.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-17 & 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive and persuasive in part.  The applicant recites on page 10 of the Remarks that Jensen fails to teach or suggest “producing, by the processor, an audio output as explicit feedback for the wearer indicative of successful or unsuccessful execution of each action by the wearer.  The Examiner has further clarified the rejection to show how Montgomery is used in this case.  Also, in Montgomery yes a reference .
Applicant’s arguments, see amended claims 1-10, filed 11/23/2021, with respect to 35 USC 112, 1st paragraph  have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KESHA FRISBY/Primary Examiner, Art Unit 3715